Citation Nr: 1550544	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-18 759	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for Crohn's Disease.
 
2. Entitlement to service connection for Crohn's Disease.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.
 
4. Entitlement to service connection for an acquired psychiatric disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and a friend 
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1979 to September 1980, from August 1982 to January 1983, August to October 1983, from October 1989 to January 1990, and subsequent service in the reserve to include periods of active duty for training.
 
This case comes to the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The case was certified to the Board by the Hartford, Connecticut Regional Office.
 
In June 2015, the Veteran and a friend testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  
 
The issues of entitlement to service connection for Crohn's Disease and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 

FINDINGS OF FACT
 
1.  In February 2004, VA denied entitlement to service connection for post-traumatic stress disorder and denied a request to reopen a claim of entitlement to service connection for Crohn's Disease; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of being notified of that decision.
 
2.  Evidence received since February 2004 is new and material and relates to unestablished facts necessary to establish entitlement to service connection for Crohn's disease and for an acquired psychiatric disorder.
 
 
CONCLUSIONS OF LAW
 
1. The February 2004 rating decision denying entitlement to service connection for post-traumatic stress disorder and denying a request to reopen a claim for entitlement to service connection for Crohn's Disease is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  New and material evidence has been received since February 2004 and the claims for entitlement to service connection for an acquired psychiatric disorder and for Crohn's disease are reopened.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
An unappealed rating decision may not generally be reopened and allowed.  See 38 U.S.C.A. § 7105(c).  The provisions of 38 U.S.C.A. § 5108, however, provide that if new and material evidence is presented with respect to a previously denied claim, VA shall reopen the claim and review the former disposition of the claim.  

"New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a). 
 
"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In deciding whether new and material evidence has been submitted, the Board considers the evidence submitted since the last final denial in light of the previously available evidence.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 
 
In a February 2004 rating decision, VA denied entitlement to service connection for post-traumatic stress disorder.  VA further denied a request to reopen a previously denied claim for entitlement to service connection for Crohn's Disease.  An earlier mental illness claim, more broadly characterized as a claim for "a psychotic disorder," was denied in March 1998.  Because a claim for post-traumatic stress disorder is understood to include a broader claim for any diagnosed acquired psychiatric disorders,  see Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), VA will assume that the February 2004 decision is the most recent prior final denial for all the pending issues.
 
After being notified of the February 2004 decision, the Veteran did not file a notice of disagreement or submit new and material evidence within one year after notice was mailed to the most recent address she provided.  As such, the February 2004 rating decision is final.  38 U.S.C.A. § 7105(c).
 
The information available to agency decision makers in February 2004 included a diagnosis of Crohn's disease and various written statements from the Veteran suggesting that his Crohn's Disease began during active duty, or that it resulted from an in-service aggravation of ulcerative colitis.  But the record did not include any medical opinion indicating that Crohn's disease had its onset in service.  In June 2013, the Veteran was examined by a VA physician, who diagnosed Crohn's Disease and opined that it was at least as likely as not that the Veteran incurred Crohn's Disease as a result of an in-service injury, illness or event.  The examiner's opinion is material to the Veteran's claim and is not cumulative and duplicative of the evidence available to agency decision makers in February 2004.  The claim is reopened.

Prior to February 2004, various mental health professionals diagnosed the Veteran with schizophrenia, a personality disorder, a mood disorder not otherwise specified, an anxiety disorder, major depressive disorder and post-traumatic stress disorder.  The evidence available to agency decision makers also included written statements from the Veteran arguing that, as a result of  Crohn's Disease, he experienced symptoms of depression.  Because new and material evidence has been received to reopen the potentially related claim of entitlement to service connection for Crohn's disease, the Board will likewise reopen the psychiatric disorder claim.  
 
Moreover, during his videoconference hearing, the Veteran testified that he attempted to commit suicide while he was in boot camp at Fort Dix, New Jersey.  Assuming this statement is credible for the limited purpose of reviewing the claim to reopen, see Justus, 3 Vet. App. at 513, this evidence relates to the possibility that the Veteran's mental illness began in service and is not cumulative or duplicative of evidence available to agency decision makers in February 2004.  For these reasons, the claim for entitlement to service connection for an acquired psychiatric disorder will be reopened.  
 
Because the Board is reopening and remanding the claims, it is unnecessary to discuss at this time whether VA complied with its duties to notify and assist the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA).
 
 

ORDER
 
New and material evidence has been submitted to reopen a claim of entitlement to service connection for Crohn's Disease.
 
New and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.
 
 
REMAND
 
At the June 2015 videoconference hearing, the Veteran testified that he had been granted Social Security disability benefits, and that both Crohn's disease and his psychiatric disabilities contributed to the decision to award him benefits.  Pursuant to its duty to assist the Veteran, VA must attempt to obtain relevant records from other Federal departments or agencies, including the Social Security Administration.  See 38 C.F.R. § 3.159(c)(2) (2015).
 
A June 2013 VA examination identified an initial date of diagnosis of 1989 for Crohn's disease.  According to his personnel records, the Veteran signed an agreement to enlist in the reserve in August 1989.  Between August 1989 and January 1992, there were several occasions when he reported for active duty service or active duty for training.  Although the records contain orders for particular periods of active duty for training and indicate specific days when the Veteran was absent from scheduled training, a comprehensive list purporting to identify all the Veteran's periods of active duty and active duty for training is not of record.  Hence, further development is in order.  
 
Service medical records from June and August 1991 reflect treatment for Crohn's disease, but it is not clear whether he initially developed the disease during active duty or active duty for training.  The June 2013 examiner also indicated the possibility that Crohn's disease was aggravated by stress during military service.  
 
A remand is needed to compile a comprehensive list of all of the Veteran's periods of creditable active duty service and active duty for training with any and all branches of the service.  All branches  must be checked given that the appellant was discharged from the United States Marine Corps for failing to reveal a prior period of active duty.  

Thereafter, the Veteran should be examined by a gastroenterologist, who should be provided with the appellant's service dates after clarification of his service has been completed.  The gastroenterologist should then provide a new medical opinion, which should address the question whether, if Crohn's disease pre-existed service, whether the condition was aggravated during any creditable period of active duty or active duty for training.  
 
In May 2013, the Veteran was examined by a VA psychologist who diagnosed a schizoaffective disorder and polysubstance abuse.  Other mental health treatment records mention diagnoses of depressive disorder not otherwise specified, schizophrenia, mood disorder not otherwise specified, and PTSD.  The examiner wrote that he was unable to identify a causal relationship between the diagnosed mental illnesses and military stressors.  The report did not, however, address whether it is at least as likely as not that a diagnosed psychiatric disorder was caused or is aggravated by Crohn's disease.  As such, the psychiatric claim must be remanded to obtain an addendum opinion on this issue.  On remand, if the examiner concludes that the Veteran has an acquired psychiatric disorder which is related to service - either directly or secondary to the effects of Crohn's disease - the examiner must indicate whether drug or alcohol abuse is caused or aggravated by any service-connected disability, to include Crohn's disease and/or an acquired psychiatric disorder.
 
Accordingly, the case is REMANDED for the following action:
 
1. The AOJ should contact the Social Security Administration and obtain all medical and decision records pertinent to the Veteran.  All records obtained should be associated with the Veteran's file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. The AOJ must contact the National Personnel Records Center and the liaison offices for each service branch in an attempt to verify each and every period of active duty and active duty for training performed by the appellant since July 1979.  In this regard a report detailing the appellant's award of reserve retirement points will NOT represent compliance with this instruction.  Rather, each and every date of active duty and active duty for training must be verified.  If the dates of the appellant's service cannot be determined otherwise, the AOJ must contact the Defense Finance and Accounting Service (DFAS) and for each service branch request that they review the claimant's pay record to determine the dates and types of military service performed by the appellant.  That is, DFAS must determine for what service periods was the appellant paid from an account designated to pay for active duty service; what service periods were paid from an account designated to pay for active duty for training, etc.).  

The National Personnel Records Center must further attempt to verify the appellant's claim that he attempted suicide while in boot camp at Fort Dix, New Jersey in 1983.  

For each and every period of service the National Personnel Records Center must identify any period which was dishonorable in character.  	

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3. The Veteran should be scheduled for a VA examination by a board certified gastroenterologist to determine the etiology of his diagnosed Crohn's Disease.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file, including any information obtained as a result of the development requested above.  All indicated tests should be accomplished, and all clinical findings reported in detail.  If Crohn's Disease is diagnosed, the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is etiologically related to the Veteran's active duty service, to include any periods of active duty or active duty for training and identified in accordance with the development requested in paragraph two of these instructions,
 
The examiner must also state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that Crohn's Disorder was aggravated beyond the natural progress of the disease by any period of active duty or active duty for training identified in accordance with paragraph two of these instructions.
 
If the examiner determines that Crohn's Disease is related to service on any basis, he or she must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the appellant's history of polysubstance abuse is the result of, or aggravated by, his service-connected Crohn's Disease.
 
The examiner must set forth all examination findings with a complete rationale for any opinion offered.  If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the diagnosis or causation of Crohn's Disease is unknowable.
 
4. The Veteran should be scheduled for a VA examination by a qualified mental health professional to determine the nature and etiology of any diagnosed psychiatric disorder.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file, including any information obtained as a result of the development requested above.  All indicated tests should be accomplished, and all clinical findings reported in detail.  If a psychiatric disorder is diagnosed, the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is etiologically related to any period of active duty or active duty for training and identified in accordance with the development requested in paragraph two of these instructions.
 
In a report explaining the examiner's opinion, the examiner must further address whether it is at least as likely as not that any diagnosed mental illness was caused or aggravated by the Veteran's Crohn's Disease.  
 
The examination report should address the etiology of the following diagnoses which are mentioned in Veteran's mental health treatment record to include a schizoaffective disorder, depressive disorder not otherwise specified, schizophrenia, mood disorder not otherwise specified, and PTSD.  The report should also attempt to assess the effect, if any, of the Veteran's claimed suicide attempt during boot camp and his statement that he suffered an injury when the hatch of an armored personnel carrier fell on his head on the Veteran's mental health diagnosis.
 
If the examiner determines that any acquired psychiatric disorder is related to service on any basis, he or she must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the Veteran's polysubstance abuse is the result of a service-connected psychiatric disability.  
 
The examiner must set forth all examination findings with a complete rationale for any opinion offered.  If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the diagnosis or causation of any diagnosed psychiatry disorder is unknowable.
 
5. Notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the requested development.  The consequences for failure to report for a VA examination without good cause may include denial of his claims. 38 C.F.R. §§ 3.158, 3.655 (2015).
 
6. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


